Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 3, 2011                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
  141255(55)                                                                                           Diane M. Hathaway
                                                                                                           Mary Beth Kelly
                                                                                                           Brian K. Zahra,
                                                                                                                      Justices

  PROGRESSIVE MICHIGAN INSURANCE
  COMPANY,
           Plaintiff-Appellant,
                                                                    SC: 141255
  v                                                                 COA: 287505
                                                                    Kent CC: 07-003903-CK
  WILLIAM SMITH and SHERI HARRIS,
           Defendants,
  and
  SCOTT MIHELSIC and ANDREA MIHELSIC,
           Defendants-Appellees,
  and
  PIONEER STATE MUTUAL INSURANCE
  COMPANY,
             Intervening Defendant.
  ______________________________________


        On order of the Chief Justice, the motion by plaintiff-appellant for extension of the
  time for filing their brief and appendix is considered and, it appearing the brief and
  appendix were filed February 24, 2011, the time for filing is extended to that date.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 3, 2011                       _________________________________________
                                                                               Clerk